Hallett, C. J.,
dissenting. Appellant was charged as drawer of certain drafts signed by him as follows : “Thos. It. Tannatt, agent for S. Taylor,” and the question is, whether he is liable in that character. Appellant appears to have been the agent of Taylor, or at all events he proposed to show upon the trial that he was such agent, and that he had authority from Taylor to draw these drafts. If such were the facts, it appears to me that the signature was sufficient to bind Taylor, and relieve appellant from liability. This precise formula has often been held sufficient to bind the principal, and I think that as to these words, the question should be regarded as settled. Ballou v. Talbott, 16 Mass. 460; Barlow v. Cong. Society of Lee, 8 Allen, 460 ; Tucker Manf. Co. v. Fairbanks, 98 Mass. 101; Hovey v. Magill, 2 Conn. 680 ; 1 Am. Lead. Cases (4th ed.), 612, 629, and cases cited. Against these authorities is the opinion of Gardiner, C. J., in De Witt v. Walton, 9 N. Y. (5 Seld.) 572. In this case Parker, J., gives another ground for his opinion, and it does not appear whether the other members of the court concurred with him or with the chief justice, and therefore it cannot be said that the court decided in that case that in this method of signing the agent binds himself and not his principal. I think that the weight of authority is against the ruling of the court below, and that the judgment should be reversed.

Affirmed.